Case: 1:17-cv-05957 Document #: 90 Filed: 07/29/19 Page 1 of 1 PageID #:359




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

Flava Works, Inc.,                          )
                                            )
       Plaintiff,                           )       Case No. 17-cv- 5957
                                            )
v.                                          )
                                            )
Marc Juris                                  )
                                            )
       Defendant.                           )


                             CERTIFICATE OF SERVICE

TO: All Counsel of Record


        Under penalties of perjury pursuant to 28 U.S. Code § 1746 and per Section 1-109
of the Code of Civil Procedure, I hereby certify that on July 29, 2019 before 7:00 p.m., I
caused to be delivered the Sealed Response to Plaintiff’s Motion to Quash together with
the attachments to the above addressees by placing them in the post office located at 701
Main St.



                                            __s/Juneitha Shambee____________
                                            Attorney for Intervenor


Shambee Law Office, Ltd.
701 Main St., Ste. 200A
Evanston, Illinois 60202
(773) 741-3602
Attorney No. 6308145
